internal_revenue_service number release date index number --------------------- ---------------------- ---------------------------------------- ------------------------------------ ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-151953-07 date date legend decedent date date date date spouse family_trust ----------------------- ------------------------- ----------------------- -------------------------- ----------------------- --------------------- ----------------------------------------------------------------------------------------- ------------------------------------------------- -------------------------- daughter granddaughter ------------------ ------------------ grandson attorney --------------------- dear -------------- this is in response to your submission dated date in which you request an extension of time under sec_301_9100-3 of the procedure and administration regulations to sever a_trust into an exempt and nonexempt trust under sec_26 b of the generation-skipping_transfer gst tax regulations and to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code with respect to the exempt trust decedent died testate on date survived by spouse spouse was appointed executor of decedent’s estate decedent's will executed on date provided that decedent’s residuary_estate be distributed to the family_trust an inter_vivos revocable_trust established by decedent and spouse plr-151953-07 under the terms of the family_trust on decedent’s death the corpus is to be divided into three separate trusts the survivor’s trust funded with spouse’s separate and community_property the marital trust funded with the minimum amount necessary to reduce the estate_tax to zero and the credit trust funded with the balance of the corpus under the terms of the marital trust spouse is entitled to all trust income payable no less frequently than annually and the trustee has the discretion to distribute corpus to provide for spouse’s health support and maintenance on spouse’s death the marital trust corpus is to be distributed to the trustees of the credit trust to be disposed of under the terms of that trust the terms of the credit trust provide that all trust income is to be paid to spouse for her life and the trustee has the discretion to distribute corpus in such amounts necessary to provide for spouse’s health maintenance and support on spouse’s death the credit trust provides for certain pecuniary bequests the balance of the credit trust corpus is to be distributed to daughter if living and if not equally to granddaughter and grandson or their descendants in the event of their prior death decedent’s form_706 united_states estate and generation-skipping tax_return was timely filed on date and subsequently supplemental information was filed on date on the form_706 spouse as executor elected to treat the property passing to the marital trust as qualified_terminable_interest_property qtip under sec_2056 spouse’s attorney did not advise spouse to sever the marital trust into an exempt trust and a nonexempt trust to make the reverse_qtip_election or to allocate decedent’s gst_exemption accordingly the marital trust was not severed and on schedule r of form_706 no reverse_qtip_election was made it is represented that spouse daughter granddaughter and grandson are currently living and that there have been no generation-skipping transfers from the marital trust you have requested an extension of time under sec_301 to divide the marital trust into a gst exempt qtip_trust a to be funded with an amount equal to decedent’s unused gst_exemption after taking into account the amount of exemption automatically allocated under sec_2632 to the credit trust and a gst non-exempt qtip_trust b to be funded with the balance of the marital trust you have also requested an extension of time under sec_301 to make the reverse_qtip_election under sec_2652 with respect to the gst exempt qtip_trust a sec_2601 imposes a tax on every generation-skipping_transfer made by a transferor to a skip_person plr-151953-07 sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2631 and c for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption equal to the applicable_exclusion_amount under sec_2010 which may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation once made shall be irrevocable sec_2632 provides that any allocation by an individual of the individual’s gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 provides in part that an allocation of a decedent's unused gst_exemption by the executor of the decedent's_estate is made on the appropriate united_states estate and generation-skipping_transfer_tax return form_706 or form 706na filed on or before the date prescribed for filing the return by sec_6075 including any extensions actually granted an allocation of gst_exemption to a_trust whether or not funded at the time the form_706 or form 706na is filed is effective if the notice of allocation clearly identifies the trust and the amount of the decedent's gst_exemption allocated to the trust sec_2632 provides that any portion of such individual's gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows first to property that is the subject of a direct_skip occurring at such individual's death and second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or taxable_termination might occur at or after such individual's death under sec_2652 and sec_26_2652-1 the transferor for gst tax purposes is generally the individual with respect to whom the property was last subject_to the federal estate or gift_tax an individual is treated as transferring any property with respect to which such individual is the transferor sec_2652 provides in part that in the case of any trust with respect to which a deduction is allowed to the decedent’s estate under sec_2056 the estate may elect to treat all of the property in such trust for purposes of chapter as if the election to be treated as qualified_terminable_interest_property had not been made a reverse_qtip_election sec_26_2652-2 provides that an election under sec_2652 is made on the return on which the qtip_election is made plr-151953-07 sec_26_2654-1 provides in part that the severance of a_trust that is included in the transferor's gross_estate into two or more trusts is recognized for purposes of chapter if the trust is severed pursuant to discretionary authority granted under the governing instrument or under local law the terms of the new trusts must provide in the aggregate for the same succession of interests and beneficiaries as provided under the original trust the severance must occur or a reformation proceeding be commenced prior to the date prescribed for filing the federal estate_tax_return for the estate of the transferor the trusts must be severed either on a fractional basis or a pecuniary basis if so required by the governing instrument if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides in part that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part except as provided in sec_301_9100-3 through iii that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly an extension of time of days from the date of this letter is granted to sever the marital trust into gst exempt marital trust a and gst non-exempt marital trust b and to make the reverse_qtip_election with respect to gst exempt marital trust a as a result of the severance of the marital trust and the reverse_qtip_election with respect to marital trust a decedent's remaining gst_exemption will be allocated between the gst exempt qtip_trust a and the credit trust in accordance with the rules provided in sec_2632 the election should be made and the severance reported on a supplemental form_706 the supplemental form_706 should be filed with the internal_revenue_service center plr-151953-07 cincinnati ohio a copy of this letter should be attached to the form a copy is enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely william p o'shea associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
